DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicant’s reply filed on February 25, 2021 is acknowledged.  Claims 1-3 are amended and Claim 16 is new.  Thus, Claims 1-16 are pending and are further examined on the merits in the U.S. non-provisional application. 

Specification
The specification is objected to for the following reason:
		Applicants describe a “base plane 4” (¶ 0040, lines 1-3) from which orbiting scrolls (2, 3) project is associated with the orbiting scroll component (1).  While the Examiner understands that Applicants can be their own lexicographer, in it is commonly understood in the scroll art that what Applicants refer to as the “base plane 4” is more commonly understood to be referred to as an orbiting base plate.  Similarly, the scroll portions of the fixed scroll component (11) also project from a fixed base plate of the fixed scroll component (11).  The Examiner encourages Applicants’ to further amend the specification to further describe:  
		“project from base plane or orbiting base plate 4” (¶ 0040, line 2).    
A similar specification amendment can also be made to refer to the fixed base plate of the fixed scroll component (11).  
Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	The phrase “a fixed scroll component having two fixed scrolls and an orbiting scroll component having two orbiting scrolls for fluid pumping” in combination with a viewing of Figs. 1 and 2 makes the claim indefinite in that it is not understood what the element names “two fixed scrolls” and “two orbiting scrolls” actually mean.  In contrast, the specification shows an orbiting scroll component (1, Fig. 1) that has two distinct, non-contacting wraps/scrolls (inner pumping scroll 2 and outer thrust bearing scroll 3, Fig. 1) formed on the same base plane (4, Fig. 1) and the “two fixed scrolls” as being a single wrap/scroll formed on same base plane having two portions (inner pumping scroll 12 and outer thrust bearing scroll 13).  
	The phrase “a fixed scroll component having two fixed scrolls and an orbiting scroll component having two orbiting scrolls for fluid pumping” (Claim 1, lines 4 and 5) same functional recitations to pump fluid (i.e., “fluid pumping” in contrast with “to pump a fluid”) or if there are two different fluids that are pumped in Applicants’ pump.  Additionally, Claim 1 further recites the phrase “a pressurized fluid to the thrust bearing area” (Claim 1, last three lines) with adds to the confusion to the phrases above as to what constitutes the fluid(s) being pumped in Applicants’ pump.  Still additionally, during operation of the Applicants’ pump the fluid(s) being pumped are under differing amounts of pressure such that the fluid(s) are understood to be pressurized fluid(s) (Abstract, ¶s 0003 and 0009).    


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7, 9, and 16 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 102(a)(1) as being anticipated by US2015/0322947 (Takai et al.; published on November 12, 2015) (TAKAI).  
	In reference to Claim 1, TAKAI discloses:	
		A pump (compressor-integrated expander 100, title, Abstract, ¶ 0018, lines 1 and 2, Figs. 1-8), comprising: 
			an inlet (expansion suction-side suction chamber 3d, ¶ 0022, line 11, Fig. 1), an outlet (expansion side discharge chamber, 3e, ¶ 0022, lines 11 and 12, Fig. 1), and a scroll pumping element (includes compression section 1 and expander section 2, ¶ 0019, lines 10 and 11), wherein said scroll pumping element comprises: 
				a fixed scroll component (fixed scroll 3, ¶ 0020, line 3) having two fixed scrolls (inner wrap 3La, outer wrap 3Lb, ¶ 0024, line 5, Fig. 2) and an orbiting scroll component (orbiting scroll 4, ¶ 0020, line 4) having two orbiting scrolls (inner wrap 4La, outer wrap 4Lb, ¶ 0026, line 8) for fluid pumping (¶ 0023); and 
				a thrust bearing area formed by an arrangement of said fixed scroll component (3) and said orbiting scroll component (4, ¶ 0034, lines 12-15), wherein: 

	In reference to Claim 2, TAKAI further discloses that a wrap length of at least one of said two orbiting scrolls (inner wrap 4La, outer wrap 4Lb, Fig. 3) is 0.75 wraps to 1.25 wraps long (outer wrap 4Lb is about 1.25 wraps long when viewing Fig. 3), and a wrap length of at least one of said two fixed scrolls (inner wrap 3La, outer wrap 3Lb, Fig. 2) is 1.75 wraps to 2.25 wraps long (3La, Fig. 2).  
	In reference to Claim 4, TAKAI also discloses that further comprising an Oldham coupling (¶ 0026, lines 1-7) associated with said orbiting scroll component (4).  
	In reference to Claim 7, TAKAI further discloses that the pump (100) further comprises an orbital drive mechanism in fluid communication with said outlet (3e, Fig. 1), said orbital drive mechanism comprising a drive shaft (fixed shaft 6, ¶ 0026, line 3), two drive shaft bearings (needle bearing 32, thrust bearing 34, ¶ 0032, lines 1-3) that 
	In reference to Claim 9, TAKAI also discloses that the pump further comprises comprising an orbital scroll bearing (radial bearing 33, ¶ 0028, last two lines, Fig. 1) between said radially compliant crank mechanism (eccentric portion 31) and said orbiting scroll component (4).  
	In reference to Claim 16, TAKAI further discloses that said pressurized fluid is the same fluid being pumped from said inlet to said outlet (the working fluid includes oil, ¶ 0034, lines 1-15, and TAKAI’s scroll machine is disposed in a refrigeration circuit where the working fluid is pressurized for compression/expansion, ¶ 0005).

Claims 1 and 7 are rejected, as best understood in relation to the 35 U.S.C. 112 issues as described above, under 35 U.S.C. 102(a)(1) as being anticipated by US5145344 (Haga et al.; issued on September 8, 1992) (HAGA).  
	In reference to Claim 1, HAGA discloses: 
		A pump (title, Abstract, Figs. 1-3c), comprising: 
			an inlet (suction port 8, col. 4, line 2, Fig. 3c), an outlet (exhaust port 7, col. 4, line 56), and a scroll pumping element, wherein said scroll pumping element comprises: 
			a fixed scroll component (stationary scroll 2, col. 4, line 21) having two fixed scrolls (wraps of stationary scroll, left 10, right 10, col. 6, lines 25-27, Fig. 2) and an orbiting scroll component (1, col. 6, line 40) having two orbiting scrolls (15a, 15b, col. 4, lines 40 and 41) for fluid pumping; and 

			a first fixed scroll (right 10) of said two fixed scrolls and a first orbiting scroll (15a) of said two orbiting scrolls are arranged to pump a fluid from said inlet (8) to said outlet (7), and 
			a second fixed scroll (left 10) of said two fixed scrolls and a second orbiting scroll (15b) of said two orbiting scrolls are arranged to provide a pressurized fluid to the thrust bearing area (at the areas around the 9(s) during operation of the scroll fluid machine) and prevent contact (col. 3, lines 21-40) between said fixed scroll component (2) and said orbiting scroll component (1).
	In reference to Claim 7, HAGA further discloses that the pump further comprises an orbital drive mechanism (includes shaft 5, col. 3, lines 54-57 and col. 7, line 16, Fig. 3c) in fluid communication with said outlet (7), said orbital drive mechanism comprising a drive shaft (5), two drive shaft bearings (bearings 25, 66, col. 7, line 30) that support said drive shaft (5), and a radially compliant crank mechanism (crank portion 5a, col. 7, line 17) associated with said drive shaft (5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over TAKAI.
	In reference to Claim 3, TAKAI teaches orbital scroll and fixed scroll wrap lengths, however, TAKAI doesn’t teach an orbiting scroll having a wrap length that is specifically one wrap long and a fixed scroll that has a wrap length that is specifically two wrap longs.  A person of ordinary skill in the art (PHOSITA) would understand that a specific wrap length can, by design choice and optimization, be further constructed to have an orbiting scroll that is one wrap long and a fixed scroll that is two wraps long dependent on requirements of the scroll compressor and the application of need that still produces the effective result of operating to compress/expand a working fluid.
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a wrap length for the fixed scroll/orbiting scroll as taught by TAKAI and further construct a specific wrap length for the orbiting wrap that is one wrap long and a wrap length of the fixed scroll that is two wraps long and incorporate such wraps to replace at least one of the wraps of the respective fixed scroll/orbiting scrolls in TAKAI’s scroll compressor for the benefit of having scrolls that still operate together to compress/expand a fluid as expressly described by TAKAI (¶ 0005).   
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAI in view of US2009/0110581 (Fontaine et al.; published on April 30, 2009) (FONTAINE).  
	In reference to Claims 5 and 6, TAKAI teaches an Oldham coupling as described above, however, TAKAI does not explicitly teach that the Oldham coupling comprises a wear-resistant coating (Claim 5) and/or that the wear-resistant coating is a hard anodized aluminum (Claim 6).  FONTAINE teaches a scroll compressor (10, ¶ 0020, line 2, Figs. 1-5) that includes an Oldham coupling formed at least partially of aluminum which also comprises a wear-resistant coating (anodized surface, ¶ 0008, lines 16-20) and that the wear-resistant coating is a hard anodized aluminum (anodized surface, ¶ 0008, lines 16-18 and ¶ 0009, last four (4) lines).     
	It would be obvious the PHOSITA before the effective filing date of the invention to utilize an Oldham coupling with a wear-resistant coating that is a hard anodized aluminum as taught by FONTAINE and incorporate this kind of material/coating arrangement to form the Oldham ring in TAKAI’s scroll compressor for the benefit of having a Oldham coupling that is robust, reliable, and has a long operational life as expressly described by FONTAINE (¶ 0008, last three (3) lines).     

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAI in view of US2016/0054040 (Jonsson et al.; published on February 25, 2016) (JONSSON).    
	In reference to Claims 8 and 10, TAKAI teaches drive shaft bearings that are radial bearings, however, TAKAI does not explicitly teach that the drive shaft bearings (Claim 8) and/or specifically the orbital scroll bearing (Claim 10) are radial ball bearings ball bearings with ceramic balls (¶ 0004, last two sentences).  
	It would be obvious to the PHOSITA before the effective filing date to utilize radial bearings with ceramic balls to support the shaft as taught by JONSSON and incorporate these specific kinds of bearings to replace the two drive shaft bearings one of which can be the orbital scroll bearing of TAKAI’s scroll compressor for at least the benefit of having an alternative kind of bearing arrangement that is still effective to support the shaft as expressly described by JONSSON (¶ 0004, last three (3) sentences).  

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over HAGA in view of US2013/030284 (Sishtla; published on November 14, 2013) (SISHTLA).   
	In reference to Claim 11, HAGA teaches a scroll machine that includes an orbital drive mechanism that is rotated by a rotating shaft as described above, however, HAGA is silent about the particular structure/element that rotates the shaft.  SISHTLA teaches a compressor (22, Abstract, line 1) that includes an electric drive motor (42, Abstract, line 3) mechanically coupled to a drive mechanism (via bearing system 66, ¶ 0015, lines 8-12).  

	In reference to Claim 12, HAGA does not teach an electric drive motor.  
SISHTLA teaches a compressor (22, Abstract, line 1) that includes an electric drive motor (42, Abstract, line 3) that is hermetically enclosed (¶ 0002) within a fluid space (in a motor compartment 60, ¶ 0015, Fig. 2).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an electric drive motor hermetically enclosed within a fluid space as is taught by SISHTLA and incorporate this kind of arrangement into HAGA’s scroll compressor for the benefit of having a robust construction of the scroll compressor/machine that includes an electric drive motor that can efficiently rotate the shaft so that the scroll compressor/machine can compress fluids as expressly described by SISHTLA (¶s 0002 and 0003).   
	In reference to Claim 13, HAGA does not teach an electric drive motor.  
SISHTLA teaches a compressor (22, Abstract, line 1) that includes an electric drive motor (42, Abstract, line 3) that further comprises a second fluid outlet (drains 110, 112, ¶ 0016, lines 17-21) allowing fluid flow through said electric drive motor (42).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a second fluid outlet that allows fluid flow through the electric drive .   

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over TAKAI in view of US4958993 (Fujio; issued on September 25, 1990) (FUJIO). 
 	In reference to Claim 14, TAKAI teaches a fixed scroll component and an orbiting scroll component, however, TAKAI does not teach that the fixed scroll component and the orbiting scroll component each have wear-resistant surfaces.  FUJIO teaches a scroll compressor (title, Abstract, Figs. 1-20a) that includes the fixed scroll component (15, Fig. 1) and the orbiting scroll component (18) each having wear-resistant surfaces (15 and 18 are formed of an alloy of aluminum which includes inherently hard surfaces which by their very nature, have at least some degree of resistance to wear and/or longevity, col. 6, lines 64 and 65 and col. 7, lines 12-14, furthermore, FUJIO describes/confirms that the disk-shaped plate is “hardfaced”, col. 7, lines 17 and 18).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a wear resistant coating for the fixed scroll component and the orbiting scroll component as taught by FUJIO and incorporate such a wear-resistant coating into the respective fixed/orbiting scroll components of TAKAI for the benefit of having a construction of these components that contributes to having a scroll compressor having “effective performance” as expressly described by FUJIO (col. 4, lines 48-53).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over TAKAI in view of FUJIO, and further in view of JP 2000-088381A (Endo et al.; published on March 31, 2000) (ENDO). 
	The citations in the rejection below are taken from the Derwent English Abstract of JP 2000-088381 A which is provided for the convenience of Applicant.
	In reference to Claim 15, TAKAI and FUJIO teach that the wear resistant surfaces of the fixed and orbiting scroll components comprise hard aluminum as described above, however, FUJIO does not teach that the surfaces of the fixed and orbital scroll components each comprise hard anodized aluminum.  ENDO teaches a scroll structure (title of English Abstract) that includes an anodized aluminum for the fixed scroll and/or the moveable scroll (English Abstract, line 3).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilized hard anodized surfaces for both the fixed and moveable scrolls as is taught by ENDO and incorporate this kind of surface structure for the fixed and orbital scrolls of the modified scroll compressor of TAKAI and FUJIO for at least the benefit of having a robust surface structure for the scrolls that allow for an efficient operation of the scroll compressor to compress a fluid in an air cooling system as described by ENDO (English Abstract, USE section, lines 1 and 2).  


Response to Arguments
Applicant’s claim amendments and arguments filed in the reply filed on May 25, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the claims, and
			(ii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicant’s arguments with respect to Claim 1 (p. 6-8 of Applicant’s reply filed on  February 25, 2020) has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

TAKAI and/or HAGA do not disclose the limitations in Proposed Claim 1 as recited below.  Should Applicants decide to further amend Claim 1 with any/all the limitations of Proposed Claim 1 such amendments would be subject to further reconsideration and search by the Examiner.  

Proposed Claim 1.  (Currently Amended)  A pump, comprising: 
			an inlet, an outlet, and a scroll pumping element, wherein said scroll pumping element comprises: 
				a fixed scroll component having a fixed base plate including a single fixed scroll projecting therefrom and which contains two fixed scroll portions [[an orbiting base plate containing two distinct, non-contacting orbiting scrolls projecting therefrom [[, the two fixed scroll portions including a first fixed scroll portion and a second fixed scroll portion and the two distinct, non-contacting orbiting scrolls including a first orbiting scroll and a second orbiting scroll; and 
				a thrust bearing area formed by an arrangement of said fixed scroll component and said orbiting scroll component, wherein: 
				the [[portion of said single [[scroll [[the [[
				the [[portion of said single [[scroll [[the [[distinct, non-contacting orbiting scrolls are arranged to provide a pressurized fluid to the thrust bearing area and prevent contact between said fixed scroll component and said orbiting scroll component. 


Conclusion
Prior art of record not relied upon is considered pertinent to Applicant’s disclosure.  The cited references (US2015/0167672 and JP201252527A) show scroll compressors that contain two distinct orbital wrap elements prior and represent the state of the art prior to the filing date of Applicant’s disclosure.   
	
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Friday May 14, 2021


/Mary Davis/Primary Examiner, Art Unit 3746